Citation Nr: 0626140	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  05-08 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1954 to December 
1957 in the United States Air Force.  He served in the United 
States Army Reserve Corps from June 1969 to December 1992, 
and on reserve active duty from January 1991 to March 1991.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision by the RO.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required.


REMAND

A remand is required in order to obtain the veteran's service 
personnel records, and his reserve service personnel and 
medical records.  The veteran contends that his hearing loss 
and tinnitus are due to having been exposed to military noise 
in service.  In a February 2004 audiology examination, the 
veteran reported that when he was in Korea (during his 
initial active duty with the Air Force), he served with an 
Army unit and was exposed to noise from howitzers and 
incoming artillery.  He also reported that he served 30 years 
in the Army reserves, where he routinely was exposed to noise 
from small arms fire and artillery on ranges and on 
maneuvers.  He said that no hearing protection was provided 
until the 1980s.  While reflecting one complaint of a hearing 
problem that was diagnosed as due to cerumen which was 
cleaned out, the veteran's Air Force service medical records 
show the veteran's hearing to have been normal on whisper 
tests on entry and separation.  A VA audiologist concluded in 
June 2004 that there was insufficient evidence to establish a 
relationship between the veteran's bilateral hearing loss and 
his military service, and that it was not, as likely as not, 
due to his military service.

In a June 2006 written presentation to the Board, the 
veteran's representative objected to the VA audiologist 
having relied on the results of subjective whisper tests in 
the veteran's service medical records.  He contended that a 
remand was necessary in order to obtain the veteran's reserve 
service medical records in order to complete the record.  The 
Board agrees with the representative's assertions that these 
records should be obtained.  Such records could possibly 
provide further support for the veteran's claim of military 
noise exposure, and possibly contain any objective audiology 
examinations. The Board finds that it would also be 
beneficial to obtain the veteran's service personnel records, 
and his reserve service personnel records, for a more 
complete review for evidence of possible exposure to military 
noise in service.  

The veteran's representative also contended that VA had not 
complied with the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA),
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), as required in the recent decision of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes that the RO sent VCAA notice letters to the 
veteran in August and September 2003, and this argument is 
debatable.  Nevertheless, inasmuch as a remand is needed, the 
veteran will be provided further VCAA notice to comply with 
Dingess, supra. 

Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  The Board notes that in an October 
2003 statement, the veteran identified 
his last reserve assignment, and noted 
that his records were probably stored at 
the Army Reserve Personnel Center in St. 
Louis, Missouri.  His updated DD 214 
discharge form also includes reference to 
his last Army reserve assignment.  The RO 
should obtain both his reserve personnel 
and medical records, and associate them 
with the claims file.  The veteran's 
prior Air Force personnel records should 
also be obtained and associated with the 
claims file.

2.  The RO should provide the veteran 
with another VCAA notice letter that 
provides all the notice required by 
Dingess, supra.  The notice should 
include a request that he submit any 
pertinent evidence in his possession, 
including any Army reserve personnel and 
medical records.  If further information 
is needed from the veteran in order to 
identify where his Army reserve records 
are stored, it should be requested.

3.  After the foregoing development has 
been completed, the veteran's claims file 
should be referred to a VA audiologist 
for review, and provision of an 
additional nexus opinion on whether or 
not it is likely that the veteran's 
hearing loss and tinnitus are related to 
his service.  A complete rationale should 
be provided.

4.  Thereafter, take adjudicatory action 
on the veteran's claim for service 
connection for hearing loss and tinnitus.  
If the benefit sought remains denied, 
issue the veteran a Supplemental 
Statement of the Case (SSOC).  

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).



